DETAILED ACTION
Election/Restrictions
Applicant's election with traverse in the reply filed on 03/17/2022 is acknowledged.  The traversal is on the ground(s) that the claims belong to several species.  This is not found persuasive because the distinct species would require separate searches that focus on specific separate elements which are not required by all of the species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the limitation "the state".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the wall".  There is insufficient antecedent basis for this limitation in the claim and it is unclear as to what wall is being claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickie et al. (US 2016/0000657 – hereinafter Dickie).
Re Claim 1:
Dickie discloses a smart case (10) for monitoring the state of a first blister card (14) comprising a first plurality of blisters (60) and a first lidding film (62) having a first plurality of dispensing regions (openings of blister that allow dispensing), the first plurality of blisters (60) and first plurality of dispensing regions (openings of blister that allow dispensing) collectively defining a first plurality of reservoirs (internal chamber/cavity of blister) that contain first content (68) (see Figs. 14-15a), wherein the first plurality of blisters (60) collectively define a first blister region (see Fig. 10 – entire blister), and wherein the smart case (10) comprises a detection module (16, 20, 32) that includes: a receiver (32) that is configured to locate and secure the first blister card (14), wherein the receiver (32) is located in a first body portion (16), and wherein the receiver (32) includes a first adapter (32a) having a flange (at 32, 32b, at 32d, 34, 40) that has an outer perimeter (OP1 – outside) and a first inner perimeter (IP1 - inside), the outer perimeter being based on the dimensions of the first body portion (16) and the inner perimeter being based on the first blister region (see Fig. 10 – entire blister) (see Fig. 5); and a sensor system (22) that is configured to monitor the state of at least one of the first lidding film and the first content (see Figs. 1-16).  

Re Claim 2:
Dickie discloses wherein the first adapter (32a) further includes a first plurality of walls that define a first plurality of cells, and wherein at least one dimension of at least one wall of the first plurality thereof is based on a first inter-reservoir spacing of the first blister card, and further wherein at least one dimension of a first cell of the first plurality thereof is based on at least one dimension of a first blister of the first plurality thereof (see Fig. 14).  


Re Claim 4:Dickie discloses wherein the receiver (32) further includes a frame (18) that is configured to removably attach to first adapter (32a), wherein the frame (18) and the first adapter (32a) are dimensioned and arranged to immobilize the first blister card (14) when the frame (18) is attached to the first adapter (32a) (see Fig. 5).  

Re Claim 6:Dickie discloses wherein at least one of the frame (18) and first adapter (32a) includes a fastener (32e, 52d, 52f) that is configured to hold the frame (18) and the adapter (32a) in a first arrangement (see Fig. 5).  

Re Claim 8:Dickie discloses wherein the sensor system (22) includes a plurality of sensors (22) that includes a first sensor (22) configured to monitor the state of at least one of a first dispensing region of the plurality thereof and a first content of the plurality thereof (see paragraphs [0048 and 0050]).  

Re Claim 9:
Dickie discloses wherein the first sensor (22) is selected from the group consisting of a capacitive sensor, a strain sensor, an optical sensor, an acoustic sensor, a tactile sensor, a resistance sensor, an impedance sensor, a thermal sensor, and a magnetic sensor (see paragraph [0046]).  

Re Claims 13:
Dickie discloses wherein the smart case is configured to operatively couple with each of a set of blister cards, each blister card having a different configuration and having a reservoir density (see paragraph [0029], and wherein the plurality of sensors has a sensor density that is greater than or equal to the highest reservoir density of the set of blister cards (see paragraphs [0029-0033 and 0034]) – Examiner notes that Dickie’s sensors are able to cooperate with multiple shapes and sizes of compartments that are unspecified), thus, it is configured to operate as such described.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Sterry et al. (US 2011/0155602 – hereinafter Sterry).
Re Claims 10-12:
Dickie discloses the device of claim 8, but fails to teach wherein the first sensor is a photodiode configured to receive light transmitted through a first reservoir when its respective dispensing region is at least partially removed.  

Sterry teaches wherein a first sensor (D) is a photodiode configured to receive light transmitted through a first reservoir when its respective dispensing region is at least partially removed (see paragraphs [0048-0049]).  Re Claim 11: Sterry teaches
wherein the first reservoir is adjacent to a second reservoir of the first plurality thereof, and wherein a first adapter includes a wall that is disposed between the first and second reservoirs, the wall being configured to block propagation of light from the second reservoir to the first photodiode (see paragraph [0035]).  Re Claim 12: Sterry teaches wherein at least one sensor (D) of the plurality thereof is disposed on a wall (10).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Dickie with that of Sterry to provide an alternative sensing arrangement for sensing as known within the art.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Hoi Cheong Sun (5,988,432 – hereinafter Sun).
Re Claims 14:
Dickie discloses the device of claim 1, but fails to teach wherein the sensor system includes a focal- plane array that is configured to image at least a portion of the first blister card.  

Sun teaches wherein a sensor system includes a focal- plane array that is configured to image at least a portion of a product (see col. 7 lines 32-59).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Dickie with that of Sun to provide an alternative sensing arrangement for sensing as known within the dispensing art and suggested among other alternatives by Sun.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Lee T. Christiansen (4,763810 – hereinafter Christiansen).
Re Claims 15:
Dickie discloses the device of claim 1 including  wherein the smart case includes a housing comprising a body (near 16), a lid (18), and a latch (52f) for reversibly securing the lid (18) and body in a closed configuration (see Figs. 1-16), but fails to teach wherein the latch is electrically actuatable.  

Christiansen teaches wherein a latch is electrically actuatable (see claim 4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Dickie with that of Christiansen to provide a secure lock engagement for preventing unauthorized usage of a device.    

Claim(s) 3, 13, 16, 18, 20, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Aggarwal et al. (US 2016/0074283 – hereinafter Aggarwal).
Re Claims 3 and 16:
Dickie discloses a smart case (10) for monitoring the state of any blister card of a set of blister cards (see Fig. 5 – Examiner notes the device is capable of being used with different cards), each blister card of the set thereof comprising a plurality of blisters (60) and a lidding film (62) having a plurality of dispensing regions, the plurality of blisters (60) and plurality of dispensing regions collectively defining a plurality of reservoirs that contain first content (68), wherein the plurality of blisters (60) collectively define a blister region, wherein the smart case (10) comprises: a first body portion (16) for holding a receiver (32) that is reconfigurable to locate and secure each blister card of the set thereof; the receiver, and having an outer perimeter and an inner perimeter, the outer perimeter being based on the dimensions of the first body portion (16) and the inner perimeter being based on the blister region; and -8-Serial No. 16/434,981Attorney Docket: 3005-011US1 a sensor system (22) that is operative for monitoring the state of each blister card of the set thereof (see paragraph [0057] – Examiner notes that Dickie discloses multiple designs of both blister and container for matching the two together to accommodate the number of vials 60b), (see Figs. 1-16), but where may fail to specifically teach each blister card of the set thereof having a different configuration and a reservoir density, wherein the receiver includes a plurality of adapters, each adapter being configured to locate a different blister card of the set thereof.

Aggarwal teaches  each blister card of the set thereof having a different configuration and a reservoir density, wherein the receiver includes a plurality of adapters, each adapter being configured to locate a different blister card of the set thereof (see paragraphs [0080-0081] (see that all parts of the device are separable and may change to accommodate another part of the device) (see Fig. 4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Dickie with that of Aggarwal to provide a device capable of being adapted to use for different blister cards as suggested by both Dickie and Aggarwal.  Examiner notes that one of ordinary skill in the art would recognize that separable parts and requirements for the parts to match would be capable of providing a plurality of parts which match a plurality of other parts such as a blister card as suggested by both Dickie and Aggarwal. 

Re Claim 18:
Dickie discloses wherein the first adapter (32a) of the plurality thereof, includes a first plurality of walls that define a first plurality of cells, and wherein at least one dimension of at least one wall of the first plurality thereof is based on a first inter-reservoir spacing of the first blister card of the set thereof, and further wherein at least one dimension of a first cell of the first plurality thereof is based on at least one dimension of a first blister of the plurality of blisters of the first blister card (see Fig. 14).  

Re Claim 20:Dickie discloses wherein the sensor system (22) includes a first sensor (22) configured to monitor the state of at least one of a first dispensing region of the plurality thereof and a first content of the plurality thereof (see paragraphs [0048 and 0050]).  


Re Claim 21:
Dickie discloses wherein the first sensor (22) is selected from the group consisting of a capacitive sensor, a strain sensor, an optical sensor, an acoustic sensor, a tactile sensor, a resistance sensor, an impedance sensor, a thermal sensor, and a magnetic sensor (see paragraph [0046]).  

Further Re Claims 13 and 23:
Dickie discloses wherein the smart case is configured to operatively couple with each of a set of blister cards, each blister card having a different configuration and having a reservoir density (see paragraph [0029], and wherein the plurality of sensors has a sensor density that is greater than or equal to the highest reservoir density of the set of blister cards (see paragraphs [0029-0033 and 0034]) – Examiner notes that Dickie’s sensors are able to cooperate with multiple shapes and sizes of compartments that are unspecified), thus, it is configured to operate as such described.

Claim(s) 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Aggarwal and further in view of Sterry.
Re Claims 19 and 22:
Dickie in view of Aggarwal discloses the device of claim 18, but fails to teach wherein the sensor system includes a plurality of photodiodes the is configured such that, for each blister card of the set thereof, light transmitted through each of its plurality of reservoirs is incident on a different photodiode of the plurality thereof, and wherein a first wall of the plurality of walls is configured to inhibit incidence of light transmitted through a first reservoir of the plurality thereof on at least one photodiode of the plurality thereof.  


Sterry further in view teaches wherein the sensor system includes a plurality of photodiodes (D) the is configured such that, for each blister card of the set thereof, light transmitted through each of its plurality of reservoirs is incident on a different photodiode of the plurality thereof, and wherein a first wall of the plurality of walls is configured to inhibit incidence of light transmitted through a first reservoir of the plurality thereof on at least one photodiode of the plurality thereof (see Figs. 1-4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Dickie in view of Aggarwal with that of Sterry to provide an alternative sensing arrangement for sensing as known within the art.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Aggarwal and further in view of Hoi Cheong Sun (5,988,432 – hereinafter Sun).
Re Claims 24:
Dickie in view of Aggarwal discloses the device of claim 1, but fails to teach wherein the sensor system includes a focal- plane array that is configured to image at least a portion of each blister card of the set thereof when it is located in the receiver.  

Sun teaches wherein a sensor system includes a focal- plane array that is configured to image at least a portion of a product (see col. 7 lines 32-59).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Dickie in view of Aggarwal with that of Sun to provide an alternative sensing arrangement for sensing as known within the dispensing art and suggested among other alternatives by Sun.  Examiner notes the combination would be capable of providing configured to image at least a portion of each blister card of the set thereof when it is located in the receiver by using the corresponding parts in a predictable manner as taught by the references cited.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651